United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2152SD
                                  _____________

Judy V. Garren,                     *
                                    *
                  Appellant,        *
                                    * Appeal from the United States
      v.                            * District Court for the District
                                    * of South Dakota.
Kenneth S. Apfel, Commissioner of   *
Social Security,                    *       [UNPUBLISHED]
                                    *
                  Appellee.         *
                              _____________

                           Submitted: March 11, 1999
                               Filed: March 18, 1999
                                _____________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,* District Judge.
                         _____________

PER CURIAM.

       Judy V. Garren appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Garren disability insurance benefits.
After careful review of the parties' briefs and the administrative record, we conclude
substantial evidence supports the decision of the Commissioner that Garren is not
disabled for social security purposes. Garren's appeal presents no novel issues to



      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
justify an extended discussion. We thus affirm for the reasons stated in the district
court's order and memorandum opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-